 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDALASKA STEAMSHIP COMPANYandHORACE W. UNDERWOODAMERICAN RADIO ASSOCIATION,CIOandHORACEW. UNDERWOOD.Cases Nos. 19-CA--277, 19-CA-358, 19-CB-90, and 19-CB-135.February 11, 1952Decision and OrderOn July 3, 1951, Trial Examiner A. Bruce Huntissuedhis Interme-diateReport inthe above-entitled proceeding,finding that the Re-spondents had engaged in and were engagingin certainunfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmativeaction asset forth in the copy of the Interme-diate Report attached hereto.The TrialExaminerfurther foundthat Respondent had not engaged in other unfair laborpractices al-leged in the complaint and recommended that the complaint be dis-missed as to them.'Thereafter, the charging party and the Respond-ents filed exceptions to the Intermediate Report and supporting briefs.The Board 2 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs filed by the parties, and the entire record inthe case, and hereby adopts the findings,3 conclusions, and recommen-dations of the Trial Examiner, with the modifications noted below.1.The Trial Examiner apparently found the effective date of thediscrimination against Underwood to be May 5, 1950, the date Under-wood was not offered the position of radio officer on the shipAlaska.This resulted, as found by the TrialExaminer,from Underwood'sname being discriminatorily stricken from the national assignment listof the Respondent Union.We find that the act of removing Under-wood's name from the assignment list in itself constituted discrimi-nation in violation of Section 8 (a) (1) and (3) of the Act by theRespondent Employer and Section 8 (b) (1) (A) and (2) of the Actby the Respondent Union.However, we agree with the Trial Exam-iner in his finding that Underwood was also discriminatedagainst onMay 5, 1950, and in his setting that date as the date from whichUnderwood's right to back pay shall run.1As no exception has been filed to this recommendation,we shall dismiss the allegationsin the complaint relating to these unfair labor practices.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock,and Styles].3The Intermediate Report contains two inadvertent inaccuracies.It states that `Begin-ning with April 1, 1950,soon after his latest membership in the Union,Underwood wrotea series of letters to itThe correct date is April 1, 1949.At a later point theIntermediate Report states that "[TheAZaskg]was laid up from October 1, 1949,to May 2,1950,when it returned to service for the period ending May 14, 1950." The last dateshould beOctober 14, 1950.98 NLRB No. 12. ALASKASBEAMSHIP COMPANY232.TheAlaskaoperated from May 5 to October 14, 1950, at whichlatter date it was laid up for the winter season.At that time, hadUnderwood been employed on the ship as radio officer— as it,has beenfound he should have been, he would have been entitled, accordingto the rules of the Respondent Union, to "stand by" the, ship,Nretain-ing his right to the radio officer's position when it resumed operation.Or he could have relinquished his position and presumably had hisname restored to the Union's assignment lists.The Trial Examinerfound that Underwood would have elected to stand by theAlaska.and would therefore have had the right to return to it when the shipwent back into operation in the spring of 1951. The Trial Examinerfurther found that through the operation of the rules of the Union,Underwood would have been automatically promoted to the positionof chief radio operator on theAlaska.He therefore recommendedthat the Respondent Company be required to offer Underwood thatposition or a substantially equivalent one. In our opinion, a findingthatUnderwood would have attained the position of chief radiooperator involves too much speculation as to a series of contingentevents to be a proper finding for us to make.We will therefore orderthat the Respondent Company offer Underwood the position of radioofficer aboard the vesselAlaska,or a substantially equivalent position.We do not intend by this modification, however, to change in anyway the Trial Examiner's recommendations as to the back pay dueUnderwood, except to the extent of any differential between thewage rates of a radio officer and a chief radio operator.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that:1.Alaska Steamship Company, its officers, agents, successors, andassigns, shall:a)Cease and desist from :(1)Encouraging membership in American Radio Association,CIO, or in any other labor organization of -its employees, by refusingto employ any qualified person because he is not a member of thisorganization or by discriminating in any manner in regard to thetenure of employment or any term or condition of employment ofits employees, for this reason, except to the extent authorized bySection 8 (a) (3) of the Act.(2) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con- 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerted activities for the purposes of collective bargaining or Othermutual aid or protection, or to refrain from any or all such activities.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Offer to Horace W. Underwood immediate employment as ra-dio officer aboard theAlaska,or in a substantially equivalent position,with all the rights of seniority and other privileges that would haveaccrued from May 5, 1950, the date of the unlawful discriminationagainst him, in the manner provided in the Intermediate Report.(2)Upon request, make available to the Board or its agents forexamination and copying all payroll and other records necessary todetermine the amount of back pay due under the terms of this Order.(3)Post in conspicuous places in its office and places of businessin Seattle,Washington, including all places where notices to em-ployees are customarily posted, and in the radio shacks on all vesselsowned or operated by it, copies of the notice attached to the Inter-mediate Report and marked "Appendix A." 4 Copies of said notice,to be furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by this Respondent's representative,be posted by it immediately upon receipt thereof, and maintainedby it for at least sixty (60) consecutive days thereafter.Reasonablesteps shall be taken by this Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(4)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent Company-has taken to comply herewith.2.agents, successors, and assigns, shall:(a)Cease and desist from :(1)Causing Alaska Steamship Company, its officers, agents, suc-cessors, or assigns, to refuse to employ any qualified person or to dis-criminate in any manner in regard to the tenure of employment orany term or condition of employment of its employees for failure tobelong to American Radio Association, CIO, except as authorized bySection 8 (a) (3) of the Act.(2)In any like or related manner restraining or coercing employeesof Alaska Steamship Company, its successors or assigns, in the exer-cise of their rights to engage in, or to refrain from engaging in, anyor all of the concerted activities guaranteed in Section 7 of the Act.4This notice, however, shall be, and It hereb3 is, amended by striking from line 3 thereofthe words "The Recommendations of a Trial Examiner" and substituting in lieu thereofthe words "A Decision and Order." In the event that this order is enforced by a decreeof a United States Court of Appeals, there shall be substituted for the words "Pursuantto a Decision and Order" the words "Pursuant to a Decree of the United States Courtof Appeals, Enforcing an Order." ALASKA STEAMSHIP COMPANY25(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)At an appropriate time and upon his request and proper ap-plication, restore Horace W. Underwood to its assignment lists inconformance with its rules, and refer him to assignments in accordwith his proper place on those lists and without discrimination inany manner, except as authorized by Section 8 (a) (3) of the Act.(2)Post in conspicuous places in its offices in Seattle, Washington,and wherever notices to its members and other radio officers utilizingits employment facilities are customarily posted, copies of the noticeattached to the Intermediate Report and marked "Appendix B." 5Copies of said notice, to be furnished by the Regional Director forthe Nineteenth Region, shall, after being duly signed by this Respond-ent's representative, be posted by it immediately upon receipt thereof.(3) Alai] to said Regional Director signed copies of the notice at-tached to the Intermediate Report and marked "Appendix B," forposting, the Respondent Company willing, at the office and places ofbusiness of the Company in Seattle, Washington, in places wherenotices to employees are customarily posted, And in the radio shackson all vessels owned or operated by the Company. Copies of saidnotice, to be furnished by said Regional Director, shall, after beingduly signed by this Respondent's representative, be forthwith re-turned to the Regional Director for such posting.(4)Notify the Regional Director for the Region in writing, withinten (10) days from the date of this Order, what steps the RespondentUnion has taken to comply herewith.3.The Respondents, Alaska Steamship Company, its officers, agents,successors, and assigns, and American Radio Association, CIO, itsofficers, representatives, agents, successors, and assigns, shall jointlyand severally make whole Horace W. Underwood for any loss of payhe may have suffered by the Respondent's discrimination against him,in the manner described in the.Intermediate Report.IT IS FURTIIER,ORDERED that, the complaint be dismissed insofar asit alleges that the Respondent Company has violated-Section '8 (a)(2) of the Act or has engaged in unfair labor practices within themeaning of Section 8 (a) (1) and (3) thereof, except by the dis-crimination against Underwood.IT IS FURTHER ORDERED that the complaint be dismissed insofar asitalleges that the Respondent Union has engaged in unfair laborpractices within the meaning of Section 8 (b) (1) (A) and (2) exceptby the discrimination against Underwood. 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDIntermediate Report andRecommended OrderSTATEMENTOF THE CASEUpon charges duly filed by Horace W. Underwood, herein called the Complain-ant, the General Counsel of the National Labor Relations Board,' by the RegionalDirector for the Nineteenth Region (Seattle, Washington), issued a consolidatedcomplaint dated January 22, 1951, against Alaska Steamship Company, Seattle,Washington, herein called the Company, and American Radio Association, CIO,Seattle,Washington, herein called the Union, and jointly called the Respond-ents, alleging that the Respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) and Section 8 (b) (1) (A) and (2), respectively, and Section 2 (6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the complaint, accompanied by an order consolidating thecases and notice of hearing, and copies of the respective charges, were duly servedupon the Respondents.With respect to the unfair labor practices, the complaint alleged in substancethat: (a) On December 3, 1948, the Respondents entered into an agreement, lateramended by an agreement of July 14, 1950, each of which provided that the Com-panywould obtain its marine radio officers through the facilities of the Unionand also contained preferential employment provisions which were illegal andvoid because of the failure to satisfy the requirements in the proviso to Section8 (a) (3) of the Act, both as to the conduct of a union-shop election and thepermissible limits of union-security provisions; (b) since about May 15, 1949,the Union has had in effect certain shipping rules for radio officers, pursuant towhich the Union has maintained and administered assignment lists, restrictingtomembers of the Union referrals to positions with the Company and otheremployers; (c) notwithstanding application by Horace W. Underwood, a radioofficer, to the Union for placementon its assignmentlists and to the Companyfor employment, the Union refused to dispatch Underwood to the Company orother employers for available positionsas a radioofficer; and (d) by said actsand conduct, the Union violated Section 8 (b) (1) (A) and (2) and the Com-pany violated Section 8 (a) (1) and (3) of the Act.On January 31, 1951, the Company filed its answer, admitting certain allega-tions of the complaint concerning its corporate structure and business activities.The answer admittedalsothat on December 3, 1948, the Company, throughPacificAmerican Shipowners Association, and on July 14, 1950,through itssuccessor, Pacific Maritime Association, acting on behalf of their member com-panies,had entered into labor agreements with the Union, but the answer deniedthat the Company had engaged in unfair labor practices. On February 2, 1951,the Union filed its answer, admitting that it was, and had been, under con-tractual relationships with the Company, but denying that it had engaged inunfair labor practices.Pursuant to notice, a hearing was held on February 26 and 27, and March 26to 28, 1951, inclusive, at Seattle,Washington, before the undersigned TrialExaminerduly designated by the Associate Chief Trial Examiner.The GeneralCounsel, both Respondents, and the Complainant were represented by counsel,and all participated in the hearing.Full opportunity to examine and cross-examinewitnesses and to introduce evidence pertinent to the issues was affordedallparties.At the opening of the hearing, the General Counsel moved toI The General Counsel and the attorney representing him at the hearing are referredto as the General Counsel.The National Labor Relations Board is referred to as the Board. -ALASKA STEAMSHIP COMPANY27amend the complaint in a minor respect, and the motion was granted. TheUnion moved to strike certain allegations of the complaint,, which motion wasjoined in by the Company. It was taken under advisement by me and laterdenied.The Company moved, and the Union joined therein, to dismiss theallegations of the complaint that the contractof July14, 1950, was unlawfulper se, upon the ground that the alleged unlawful provisions therein had beenapproved- in substance by the Board in another proceeding involving other parties,and this motion was taken under advisement. The Company also moved, withthe Union joining in, that the complaint be dismissed insofar as it alleged thatthe execution of the agreement of December 3, 1948, had been unlawful, uponthe ground that no timely charge had been filed.This motion was granted uponthat and an additional ground, as will appear in the discussion of the contractsbelow.On the second day of the hearing, the General Counsel moved to amendthe complaint in several respects, particularly to allege'' that -the - Companyviolated Section 8 (a) (3) by its failure to employ Underwood after his applica-tion to the Company for employment, and to allege also that the Company, byits alleged acts and conduct above recited, violated Section 8 (a) (2) of theAct.This motion was granted over the Respondents' objections.Upon motionof the Respondents, the hearing was adjourned until March 26.When thehearing resumed, the Respondents moved that their respective answers bedeemed amended to deny the new allegations, and these motions were granted.The Company, with the Union joining therein, renewed its motions above statedto dismiss certain allegations of the complaint, and my rulings were as before.At the close of the hearing, the General Counsel moved to conform the pleadingsto the proof as to minor matters, and this motion was granted without objection.Each Respondent moved to dismiss the complaint upon the ground that there hadbeen a failure of proof, and the Company renewed its motion to dismiss theallegation that the contract of July 14, 1950, was unlawfulper se.These motionswere taken under advisement, and are disposed of in accordance with the deter-minations below.The parties did not avail themselves of an opportunity to argueorally, but there was a brief discussion of the issues on the record.Pursuantto leave granted, the Respondents and the Complainant filed briefs.Upon the entire record in the case and'from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY'Alaska Steamship Company, a Washington corporation with its principaloffice and place of business in Seattle, is engaged in the operation of ocean-goingvessels for the transportation of persons and cargo between ports in the UnitedStates and ports in the Territory of Alaska.During the year 1950, the Com-pany's revenue from its business' activities exceeded $100,000.There is nodispute, and I find, that the Company is engaged in commerce within the mean-ing of the Act.'II.THE LABOR ORGANIZATION INVOLVEDAmerican Radio Association, CIO, is a labor organization admitting to member-ship employees of the Company.III. THE UNFAIR LABOR PRACTICESA. Preliminary statementThe Company is a member of Pacific Maritime Association, herein calledPMA, and was a member of PMA's predecessor, Pacific American Shipowners 28DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation, herein called PASA.These associations, neither of which is aparty to this proceeding, represented their member companies in collectivebargaining negotiations with the Union.This case involves a contract betweenPASA and the Union, dated December 3, 1948, and the Union's applicable shippingrules governing assignments of radio officers to available positions under prin-ciples of "rotary hiring," a system based essentially upon hiring in rotation withan effort to distribute the work equally.The legality of that contract was inissue inPacificMaritime Association,89 NLRB 894. The succeeding contractbetween PMA and the Union, dated July 14, 1950, and executed after the Board'sdecision in the cited case, is also involved here along with the Union's revisedshipping rules, both of which were in effect at the time of the hearing herein.The December 3, 1948, contract is herein called the 1948 agreement.The latercontract is called the 1950 agreement.The complaint alleges that each agree-ment was unlawfulperse and in its administration.Additionally, we havealleged discrimination against Horace W. Underwood, a radio officer who soughtemployment with the Company during the lives of the two agreements. Firstwe shall consider the issues concerning the agreements and the Union's shippingrules, and next the issues involving Underwood.B. The app eernents and the Union's shipping rules1 The 1948 agreementOn December 3, 1948, PASA and the Union executed a collective labor agree-ment which, in part, was as follows :PREFERENCE OF EMPLOYMENTSection 1. Employers [Member Companies of PASA] agree to recognizethe Association [Union] as the authorized collective bargaining agent forallRadio Officers employed by Employers and when filling vacancies prefer-ence of employment shall be given to members of the Association.HIRINGSection 2.The names of all unemployed members of the Association shallbe placed on the Association's unemployed lists at the various offices ofthe Association.The offices of the Association shall be the central clearingbureaus through which all arrangementsin conneetiif with the,,employ-ment of Radio Officers shall be made.For the purposes of promoting safetyof life and property at sea, and to guarantee as far as is practical equaldistribution of work among all members of the Association,the partieshereto agree that vacancies shall be filled in the following manner.Pref-erence shall be given the Radio Officer longest unemployed who canpresent proof of previous employment and/or experience on a job or jobssimilar to that which is offered,and who in the judgment of the Employeris qualified,competent,and satisfactory to fill the job.Whenany Radio Officer is rejected,the Employers shall furnish a state-mentin writing to the Association stating specifically the reason why he isnot qualified,competent,and satisfactory to fill the job.ass*DISCRIMINATIONSection 3. (a) The Employers agree not to, discriminate against any mem-- ALASKA STEAMSHIP COMPANY29Section 3 (b) of the contract provided certain substitute procedure for theemployment of radio officers by the Member Companies of PASA in the eventthat the above-quoted provisions were "suspended in any way as a result oflegal action . . .," which substitute provisions were to be applicable during nego-tiations for "provisions complying with the law."2.The Union's applicable shipping rulesThe Union's shipping rules, correctly termed "National Marine AssignmentRules," which were adopted in early 1949 and were effective thereafter duringthe life of the 1948 agreement, are quoted in part below. In order to facilitatean understanding of the changes later made in the rules, certain wording isemphasizedRule 1. It is the policy of the Union that themembershipshall be offeredemployment through theBranch officesof the Union in accordance with theprinciple of rotary hiring. . .Rule 3. The term"member" or "menz,bersh.ip"as used in these Rules shallmeana full book member or members in good standing in the American.RadioAssociation.NATIONALASSIGNMENT LISTRule 4. (a) A National assignment list shall be maintained by the Union.Such list shall be posted in each Branchofficeof the Union.Rule 4. (c) The assignment list shall be considered confidential and shallnot be divulged in whole or in part to any non-member of the Union.REGISTERING ON LISTRule 5. (a) Allmembersdesiring to obtain employment shall register forthe assignment list and shall be designated as Active [available for employ-ment] for a specific Branchofficeof the Union.ASSIGNMENT LIST FORMSRule 6. (a)A memberregistering on the Assignment List shall fillout in full an Assignment List Application Form provided by the UnionASSIGNMENT PROCEDURERule 7. All Activemembersshall be offered employment in rotation, inaccordance with the following basic procedure :1.The Port Assignment Committeeshall firstofferemployment to'thememberregistered on the Assignment List who is designated as active atthe_ TBranch..Qfce and whose number is lowest in numerical order of theAssignment` List (the highest in shipping seniority) . . . If suchmembershall accept the offered employment themembershall be issued clearance tothe job.2.If thememberwho has been offered employment in accordance with (1)hereof shall refuse such offer of employment or shall not answer such offerwithin a reasonable time, theAssignment Committeeshall offer such em-ployment to thememberwhose number is next lowest in numerical orderof the Assignment List and who is designated as Active.3.The procedure described in (1) and (2) hereof shall be continued until-such time as theAssignment Committeeshall secure amemberwho willaccept the offered employment. [Entire emphasis supplied.] 30DECISIONSOF NATIONALLABOR RELATIONS BOARDThe shipping rules also provided the method for compilation of a nationalassignment list each week.Members of the Union obtaining employment hadtheir names transferred from the "Active" column to the "Employed" column,and in practice were dropped 30 places on the list.For each week of employ-ment, in a permanent or temporary job, a member's number on the succeedingweekly list was increased by 30, thereby causing him to progress toward thebottom of the lists.Unemployed members moved upward to the places formerlyheld by members who had secured employment.3.The 1950 agreementOn June 3, 1949, PMA replaced PASA.2 On April 28, 1950, the Board issuedits decision in thePacificMaritimecase, holding that the execution of the1948 agreement had been violative of Section 8 (a) (1) by PASA becauseof the provision granting preference in hiring to members of the Union.TheBoard found "it unnecessary to consider either the closed-shop or the hiring-hallaspects of this contract."There is some dispute whether the Respondentsacted under a contractual relationship until the new agreement was executed,but I believe it is unnecessary to recite the details. It is sufficient to saythat the Company continued to obtain its radio officers through the Union.After the decision in the cited case, PMA, representing the Company and itsother members, and the Union began negotiations for a new agreement. TheUnion also undertook to revise its shipping rules.On July 14, the Union andPMA executed the 1950 agreement, retroactively effective to the date of thedecision in the cited case.The new agreement recited that the 1948 agreement,and certain "Supplementary Agreements" not here in issue, were "reinstatedwith all rights and benefits accruing to the parties" and that the 1948 agreementwas to "be continued until its expiration date [June 14, 1951, with a renewalprovision from year to year]," with certain amendments described below.Section 1 of the 1948 agreement, entitled "Preference of Employment," wasamended to read :Recognition.The Employers agree to recognize the Association as the authorizedand exclusive bargaining agent for all Radio Officers employed by theEmployers.Section 2, entitled"Hiring,"was amended to read :The Employers shall employ and continue in their employment on boardtheir vessels Radio Officers procured from the list of unemployed RadioOfficers on file at the nearest employment office of the Association [Union].For the purpose of promoting safety of life and property at sea and toguarantee as far as practical equal distribution of work among RadioOfficers, vacancies shall be filled in the following manner ;Preference shall be given to the Radio Officer longest unemployed whois qualified, competent and satisfactory and who can present proof ofprevious employment on vessels of one or more of the companies underagreement with the Association and who has worked as Radio Officer, onU. S. flag vessels during the two year period immediately preceding signingof this agreement and who has experience on a job similar to that -whichis offered.This date is taken from the findings in.PacifcMaritime Asspeiation,above cited. 'ALASKA 'STEAMSHIP COMPANY31The Associationagrees to maintain,administer and operateits employ-mentoffices andto apply the aforementioned preferencesin accordance withthe law andassumes soleresponsibility therefor.When filling vacancies all Radio Officers shall produce officialassignmentclearance from the Association employment office.When anyRadio Officeris rejected for employment, the company shall furnish a statement in writ-ing to the Association employment office stating specifically the reason whyhe is not qualified, competent or satisfactory to fill the job. In the event theAssociation employment office is unable to furnish a Radio Officer to fill avacancy, the provisions of this section shall be waived in such cases and thecompany shall be free to fill vacancies from other sources, and the Associa-tion employment offices thereupon notified.The Employers agree not to discriminate against any member of theAssociation because of Union activity or because of race, creed or color.The Association agrees that no applicant or prospective employee shallbe discriminated against because of membership or nonmembership in theAssociation or by reason of race, creed, color or national origin.Section 3, entitled "Discrimination," was amended to read :Association SeCUrityThe Employers agree, as a condition of employment, that all employees inthe bargaining unit shall become and remain members of the Associationthirty (30) days after the effective date of this clause or thirty (30) daysafter date of hiring whichever is later.The foregoing clause shall become effective when the Association shallhave been certified by the National Labor Relations Board as provided bySection 8A and 3 [sic] of the amended act, or when certification shall nolonger be required, whichever is sooner.4.The Union's revised shipping rulesDuring June 1950,the membership of the Union at its various port officesadopted new shipping rulesThe adoption in Seattle was on June 21, and theybecame effective there simultaneously with the new agreement with PMA. Theserules need not be quoted extensively.Reference may be made to the earlierrules above quoted,particularly to the emphasized wording therein.The newrules provide for a continuation of rotary hiring, with assignments to be inrotation in an effort to spread available work among the applicants.No distinc-tion is made between members and nonmembers in placement on the assign-mentlists.Thewords"membership"and "members"were deleted from theearlier rules,and the words"Radio Officer(s)" substituted therefor.The defi-nition of a member in rule 3 was supplanted by the definition of a "Radio Officer"as "a qualified and experienced Radio Officer who is eligible for employment onvessels under contract to the Union."The reference to "Branch offices" of theUnion are now references to "Branch Hiring Halls."Rule 4 (c) of the earlierrules, providing that the assignment lists should be confidential to members, wasdeleted.Also deleted were the provisions in rule 7 that assignments were to beoffered by the port assignment committees, the rule now reading merely that "em-ployment shall be offered"in the manner there provided'8Rule10 (e) of the 1950.rules provides that "Radio Officers who are notmembers ofthe Union shall help defray the expense for upkeep of the Branch Hiring Halls by thepayment of $25.00 for each three months each Radio Officersnameis registered for employ-menton board a union contract vessel. Such fee shall be paid for each threemonths inadvance."The Union's constitutionin effect during1949 provided that membershipdues were to be $15 quarterly, payable in advance, but the record does not disclose whetherthe amount has been changed. 32DECISIONSOF NATIONALLABOR RELATIONS BOARD5The complaint's allegations concerning the agreements and the shipping rulesThe complaint alleges that both the 1948 and 1950 agreements contain prefer-ential employment provisions which are unlawful because of a failure to satisfythe requirements in the proviso to Section 8 (a) (3) of theAct, bothas to theconduct of a union-shop election and the permissible liinits'of union-security pro-visions.It is undisputed that the Union has not been authorized by the Boardto enter into a union-security agreement.With respect to the Company,the complaint,as amended,also allegesinter ciliathat it violated Section 8(a) (1), (2), and (3) by enteringinto the 1948 and1950 agreements,by "knowingly assenting to and participating in the adminis-tration of"the 1948 agreement"as amendedwhich required the practice ofobtaining all of its radio officers exclusively"from the Union,and by "know-ingly assenting to and accepting the assignment lists established" by the Unionpursuant to alleged discriminatory shipping rules.With respect to the Union,the complaint is silent concerningthe adoption ofnewshipping rules during 1950, it being alleged instead that the former shippingrules here remained effectiveThe complaint also allegesinter aimthat by en-tering into the 1948 and 1950 agreements,by adopting and administering dis-criminatory shipping rules, and by maintaining and administering assignmentlists pursuant to such rules,the Union violated Section 8(b) (1) (A) and (2)of the Act6Conclusions concerning the agreements and the shipping rulesThe questions to be decided at this point relate to the agreements and theshipping rules and the practices of the Respondents thereunder without regardto the alleged discrimination against Underwood,which is considered separatelybelow after a chronological statement of the facts surrounding Underwood'srelations with the Respondents.The initial question involves the 1948 agreement between PASA and theUnion, the execution and performance of which are alleged to have been violativeof Section 8 (a) (1), (2),and (3)by the Company and Section8 (b) (1) (A)and (2)by the Union.As related above,this is not the first time the Boardhas had occasion to consider the 1948 agreement.In thePacific Maritimecaseabove cited,where the Union was not a party respondent,the Board found thatPASA had violated Section 8 (a) (1) by the execution of the agreement becauseof the unlawful preference provision thereinThe complaint in that case alsoalleged a violation of Section 8 (a) (3) in the enforcement of the agreement,but the Board held that there was a "complete lack of evidence as to enforce-ment of'thd illegal provisions,"and dismissed the 8(a) (3) allegation.Therewas no 8(a) (2) allegation,the absence of which was specifically commentedupon by the Board in framing its remedy.As detailed above, after the issu-ance of the Board's decision,PMA and the Union negotiated new contractualprovisions which they contend,contrary to the General Counsel, are lawful.The Union also adopted new shipping rules to replace those which are allegedin the complaint herein to have been discriminatory.Under these circumstances,I do not believe that issues should be litigated anew,that an alleged violationof Section 8 (a) (2) based upon the 1948 agreement should be entertained, orthat the conduct of the Respondents pursuant to that contract and applicableshipping rules should be the subject matter of litigation at this late date, exceptto the extent that there is alleged an instance of specific discrimination. Itwould not effectuate the purposes of the Act to do so. Cf.Califruit Canning ALASKA STEAMSHIP COMPANY33Company,78 NLRB112.To the extent that there was alleged unlawful dis-crimination against Underwood pursuant to the 1948 agreement and applicableshipping rules, the issues are properly subject to litigation in this proceedingCf. Agar Packing&Provision Corporation,81 NLRB 1262.Turning to the 1950 agreement,the basic allegation of the complaint is thatthe document isperse unlawful because of preferential employment provisionstomembers of the Union by reason of the Company's utilization of the Union'semployment office as its sole source of radio officers,as set forth in section 2of that agreement,and because there has been no union-shop election to author-ize the first paragraph of section 3 thereof.On the other hand, the Respondents,argue that the Company's use of the Union's employment facilities in securingradio officers,where there is no preferential employment provision based uponmembership in the Union,and where instead the agreement expressly providesthat the Union shall operate its employment facilities"in accordance with thelaw" ` and that"no applicant or prospective employee shall be discriminatedagainst because of membership or non-membership in the" Union,is a lawfularrangement sanctioned by the Board in_lational Union of MarineCooksandStelcaf ds,90 NLRB 1099.The similarity between the proposed contractual pro-vision in that case and the language of section 2 of the 1950 agreement need notbe set forth.In short, I find that thecitedcase is apposite and that section 2is notper soi,uiawfulLikewise,I find that the shipping rules of the Union,adopted duringJune 1950,are notperse discriminatory against nonmembers ofthe Union,With respectto section 3 of the 1950 agreement,the General Coun-sel's contention appears to be that the union-security provision in the initialparagraph is in violation of the Act regardless of its postponed effective dateas set out in the second paragraph"This contention must be rejected.GulfShipside Storage Corporation,91 NLRB 181.Turning next to the question whether the 1950 agreement and the Union'sapplicable shipping rules have been administered in a discriminatory mannerbetween members and nonmembers of the Union, the allegations insofar as-,theyinvolve Underwood are deferred to a,subsequent portion of this Report.There isno substantial evidence of a discriminatory administration involving other radioofficers, although there is testimony by Carl Lundquist,port agent for the Unionin Seattle at the time of the hearing,that only members have been listed on itsnational assignment lists since adoption of the existing shipping rules.Butthis fact does not establish that those rules, notperse discriminatory,have beenmisapplied to a discriminatory end.The rules were approved by the Seattlebranch of the Union on June 21,,1950, at whichtime there were more radi<q,"pf lcersthan there were available jobs, with the result that applicants had waited long4The Union asserts that the contractual phrases "qualified, competentand satisfactory"In reference to radio officers, and "in accordancewith the law,"include observance by theUnion of certain prerequisites for dispatching radio officers:(1) A secondclass,or better,license by the FederalCommunications Commission;(2) "a license bythe U S. CoastGuard as a condition to the rightto be designated as a radioofficer byCongressional Act(Public Law 525, 80th Congress, Second Session)" ,and (3) screeningby the Coast Guardof "all seamen(including of course radio officers)as to their loyalty and security riskstatus(Executive Order 10173, October 18, 1950 ; Fed. Reg. 7005,interprets or applies40 Stat 220,as amended,50 U S. C. 191)"The recorddisclosesthat all radio officersassignedby the Unionto fill vacancies on-vessels ofthe Companyafter executionof the 1950 agreementwere members of theUnion when assigned,but it does not disclosewhether theyhave retained such member-ship, nor doesit disclose whether otherradio officersalready occupyingpermanentpositionsaboard vessels ofthe Company have retained their membership. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiods of time for employment. On or about June 25, hostilities began inKorea, after which the demand for radio officers increased consistently until theavailable jobs outnumbered the applicants.Lundquist testified that with theincrease in job opportunities, nonmembers sought employment through the Union.Insofar as the record discloses, nonmembers who did so were dispatched to jobsreasonably soon after applying, and some of them first sought membership inthe Union and became "permit card members." The name of none of the non-members appears on any national assignment list, but the explanation offeredby Lundquist is a reasonable one, uncontroverted by the record. That is, thelists are prepared weekly in the national headquarters of the Union for distribu-tion to the several branch offices.The basic purpose of the lists is to maintainrecords of radio officers who are seeking employment, designated on them as"Active," and unemployed radio officers who for personal reasons are notseeking employment, listed as "Inactive." In order to show the relative placesof these individuals, week by week, it is necessary that the lists also contain thenames of some employed radio officers, listed as "Employed" whose numbers in-,crease at the rate of 30 places a week to make way for the names of "Active"and "Inactive" radio officers who steadily move upward on the lists duringperiods of unemployment.A sizable majority of the union members are notnamed on a recent assignment list, that of March 10, 1951-the Union has about1,500 members-for the reason that they had been employed for periods of timelong enough to give them numbers so low in shipping seniority as to place themat points on the list beneath the name of the radio officer listed as "Active" or"Inactive" at the bottom thereof. Since the basic purpose of the lists is toshow the relative standing of "Active" and "Inactive" men, rather than "Em-ployed" men, the names of employed men with higher numbers than as indicatedare not listed.'Lundquist's uncontroverted explanation for the absence ofnames of nonmembers on the lists prepared under the current shipping rules istwo-fold: (1) Under the rules, a prerequisite to obtaining a place on a nationalassignment list is to register for employment, and some nonmember radio officersdid not do so; 8 and (2) although registering, a radio officer would not be givena place on such a list if, before the next weekly compilation, he had been referred8During the period of June 29, 1950, to February 17, 1951, the Union made approxi-mately 50 assignments of radio officers classified by It as nonmembers, some of whomwere dispatched to more than 1 job, and 8 of whom were dispatched through the Seattlebranch of the Union.The name of none of the approximately 50 personsappears on anational assignment list as of the time he was dispatched.One of the 8 dispatched fromSeattle was listed on other records of the Union as being in "bad standing" ; another waslisted as a "permit card member," that is, as seeking membership ; and 2 were listed asbeing on a "deferred list," that is, former members seeking reinstatement.The recorddoes not disclose the union status, if any, of the 4 remaining radio officers who werecarried on the Union's record as nonmembers and who received assignments from theSeattle branch.Of this entire group of radio officers, only Dallas Hughes, listedas beingin "bad standing," was a witness.He testified for the General Counsel that he registeredfor employment about August 3, 1950, and was dispatched about that date, and that there-after he was dispatched on 4 other occasions.T Shipping Rule 8 (b) 6 provides that "The names of Radio Officers in the Employedcolumn who shall . . . [by reason of dropping 30 places on the assignment lists for eachweek of employment] be in higher numbered positions than any held by Radio Officersregistered as Active or Inactive, shall be removed from the list... .8Rule 5 (a) provides that "All Radio Officers desiring to obtain employment shall registerfor the Assignment List and shall be designated as Active for a specific Branch Hiring Hallof the Union [according to the applicant's preference of the port from which he wishes tobe dispatched]."Rule 6 provides for "Assignment List Application Forms" and thatapplications be transmitted to the Union's national office for placementon the assignmentlists. 'ALASKA STEAMSHIP COMPANY35to a job°in which category a number of nonmember radio officers fell. Afterthe termination of any employment,whether the-radio officer be a member ornonmember of the Union, he can achieve a place as"Active" on a nationalassignmentlist only by again registering therefor and not obtaining employmentanew before the compilation of the next list. It does not appear that any non-member was treated any differently in this respect than a member.Upon the evidence, there being no showing that under the existing shippingrules a place on a national assignment list has been denied to a nonmemberunder circumstances where it would not have been denied to a member, I findthat there has been a failure.of proof that the Union's shipping rules have beenmisapplied so as to result in discrimination against radio officers because ofnonmembership.Accordingly, the proof does not establish that the 1950 agree-ment has been unlawfully administered, and I shall recommend that the com-plaint be dismissed in all respects other than the allegations concerningUnderwood, which will now be discussed.C.The discrimination against Underwood1.Chronology of eventsPrefatory to considering the legal aspects of the alleged discrimination againstUnderwood, it is necessary to relate at some length the factual situation inhis relations with the Respondents.On March 1, 1949, during the early lifeof the 1948 agreement, Underwood applied for membership in the Union. Theapplication was acted upon favorably.While the record is silent on the periodof his earlier membership in the Union or its predecessor, American Communica-tions Association, he had formerly worked for the Company and it may beinferred that this was not his initial application ioBeginning with April 1, 1950, soon after his latest membership in the Union,Underwood wrote ,a series of letters to it in which he saidinter aliathat he wasinterested only in employment by the Company, that he opposed rotary hiring,and that he objected to "competing" under the, rotary system with other radioofficers for such employment.As clarified by his testimony, Underwood's posi-tion was that he preferred to work aboard vessels sailing in the Alaska trade,,that employment by the Company offered the best opportunity therefor, thathe wanted to be regarded as one "of the [Company's] licensed officers . . . asthe master and the mates," who apparently were not employed under a rotarysystem, and that it was unfair for radio officers who were willing to work forany employer to compete with him under rotary hiring for employment with-the Company, which offered a "very small proportion of the total jobs," whenhe did not compete with them for the greater number of jobs available with all.other employers.On March 31, 1949, while a member of the Union, Underwood accepted re-ferral to theCoastal Rambler,one of the Company's vessels.He remained soemployed until early August when, contrary to his expectations, the vessel wasRule 8(b) 7 is as follows :The namesof Radio Officers who have registered as Activeor Inactive during theweek, and whowere not'previously registered on the Listduring suchweek,shall beadded to the Active or Inactivecolumns atthe end of the List innumerical orderaccordingto the dateand hour eachRadio Officer registeredThis provisionshall notlimit theright of or prevent any Radio Officerwho has registered as Active duringthe week priorto a compilationof the Listand has notas yet beenphysically addedto the Listfrom being offered and accepting assignment.If such Radio Officer shallhave accepted an assignment before his name shallhave been physicallyadded to theList, his name shall not be added during the next compilationof the List.10As long ago as 1946, Underwood had made it known to representatives of the Union'spredecessor that he was interested only in employment on vesselsoperated by the Company. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDtemporarily removed from service and the crew was paid off.Underwood's as-signment to theCoastal Ramblerhad been a "permanent" one,. - He thereforehad the right under the Union's shipping rules to exercise a choice between thefollowing alternatives: (1) Retaining his position aboard theCoastal Ramblerby "standing by" the vessel, without compensation therefor, and seeking employ-ment which did not require use of his radio operator's license, or (2) seekingemployment requiring use of his license by taking a place on the assignment listat an appropriate number determined by the period of his employment on theCoastal Rambler.The latter alternative involved relinquishing his positionon that vessel, in which event, when the vessel next sailed, the position wouldbe offered to the radio officer at the top of the assignment list.At first Under-wood chose to stand by.He sought to obtain unemployment compensation duringthe period of standby, but found that under the rules of the State UnemploymentCompensation Commission he was not entitled to such compensation unless hewas actively seeking employment at a position requiring use of his license.Faced with the choice of standing by theCoastal Ramblerwithout compensationfrom the Company, or relinquishing the standby right and drawing unemploy-inent compensation, Underwood chose the latter.On August 10, he registeredfor it place on the assignment list as actively seeking employment, but his numberwas quite low because he had dropped 30 places a week for the period of about18 weeks aboard theCoastal Rambler.When that vessel returned to servicein late September, the position of radio officer was offered to another memberof the Union with a greater period of unemployment than Underwood, consistentwith the Union's effort to equally divide the employment opportunities amongitsmembers.During early September, a temporary position became available aboard thePalisana,another of the Company's vessels, as relief operator for Tom Josserandwho held the position in a permanent capacity and who had chosen to leavethe vessel for an uncertain period, maiiitaining his right to stand by and toreturn to the position later. Since Josserand had the right to return andreplace the operator who relieved him, the result for that operator wouldbe temporary employment with the consequent drop of 30 places a week onthe assignment lists for each week of employment.The relief job was offeredto a number of unemployed operators, who declined it. Finally, in this way,Underwood's namewas reachedOn September 14, he accepted the assignment,hopeful that Josserand would not return to the vessel and that somehow hecould keep the position in a permanent capacity.Under the Union's shippingrules in existence sometime earlier, an operator who held a temporaryassignmentcould retain the position in a permanent capacity if the operator being relievedchose not to return to the vessel.These rules had been changed in early 1949,however, and Underwood knew when he accepted the assignment aboard thePalisanathat, under rules then existing, if Josserand chose not to return to theposition, thereby opening it for a permanent assignment, the radio officer at thehead of the assignment list would have the initial choice.About November 23, thePalisanawas put in idle status for approximatelyitmonth, and the crew was paid off. On December 1, Underwood registeredfor a place on the nationalassignmentlist as actively seeking employment."'1Underwood testified that sometime subsequent to December 1, 1949, Ralph 'Miller,then the Union's port agent in Seattle, offered him a tempora>;y position aboard theBaranof,a vessel of the Company, which he declined because of its tempoiary nature.The incident involving theBaranofoccurred before January 17. 1950. because it is set outin the charge in Case No 19-CB-90, filed on that date'An examination of exhibitsshowing the voyages of theBaranofand the radio officers assigned by the Union to po3i-tions aboard, establish that the incident occurred while Underwood was a member ofthe Union. ALASKASTEAMSHIPCOMPANY37Underwood'sexperiences in theCoastal RamblerandPalisanapositionsmade him aggrieved.He was so far down the assignment list that, as hetestified, be believed that not until 1951 could he be reached' for employmentby the employer of his choice, the Company.Underwood was wrong in this,-estimate,as will be developed, but the point is that his opposition to rotaryhiring and to the Union's shipping rules gained momentumHe felt that he-was entitled to seniority rights with the Company and that the rotary hiringsystem resulted in discrimination against himOn December 23, Underwoodwrote to the Company and requested "retention" of the position aboard thePalisaimIn the letter, Underwood termed the position his own, which he,.was foi ced to relinquish it short time ago on account of thetemporarylayup of this vessel andcertain illegalb.^laas of the" Union.Underwood, who'hadreceived preference in employment by reason of his membership in the Union,did not have reference to the provisions of the Act in his allegation that theUnion had"certain illegalbylaws" Instead, his reference was to the rotaryhiring aspects of the bylaws which, as he saw it, were in disregard of hisclaimed seniority rights with the Company and which had not enabled himto obtain employment permanently with the employer of his choice. As theCompany says in its brief, Underwood prefers "a system based upon job avail-ability and senioritywith one company . . .[His] position and views wouldbe the same and would have been the same under a rotary hiring system op-erated by employers on an industry-wide basis without the union in the pictureat all."By December 27, Josserand had decided not to return to thePalisana.Onthat day, the vessel was removed from idle status preparatory to sailing and,under rotary hiring, Cyrus Wagoner was offered the position in a permanentcapacity.Wagoner accepted.12On December 28, Underwood wrote a letter ofresignation to the Union, sayinginter <4liathat he had resolved for the NewYear (1) to seek to avoid approachiiig poverty `Which had been-caused by his-"poor luck" in obtaining employment under the Union's "employment RouletteWheel [the system of rotary hiring] .,"and (2) "To fight a system . . .[which] will tolerate a set of bylaws that foster the complete elimination ofthe freedom of the individual and the titter disregard of earned and provenseniority rights."As related, Underwood was interested in employment with the Company only.He testified that he would accept other employment only "under duress," theforce of economic necessity.Accordingly, after resigning from the Union, Under-wood did not make application for employment to any other employer repre-sented by PASA. On or about December 29, Underwood called upon WilliamFelton, port engineer for the Company, and requested employment.He filledout an application blank and left it with Felton.At a union meeting during January 1950,Underwood's resignation was ac-cepted,and during that month his name was removed from the national assign-ment lists 33 because he resigned from the Union.""Although thePalisanawas in idle status at various times thereafter.Wagoner appar-ently chose to stand by during those occasions,rather than to seek other employmentrequiring use of his license,because at the time of the hearing lie still held the positionisThe assignment list prepared on December 31, 1949,on a Nation-wide basis containedUnderwood's name as number 828Of the radio officers desiring to ship out at Seattle.Underwood was number 21. The copy of the list which was sent to the Union's Seattleoffice shows Underwood's-name marked through with ink, after which appear the words :"Out of Union."It does not appear, however, when the deletion was made, and Under-wood's name appears on the national list for the following week,ending January 7, 1950,opposite number 796. Underwood having advanced 32 places toward the top of the list998666-vol 98-52-4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January17, 1950,Underwood filed charges against both Respondents inCases Nos. 19-CB-90 and 19-CA-277. Copies of the charges were served uponthe respective Respondents on January 19 and 21, 1950. Beginning on March3, and continuing for about 3 months, Underwood wrote a series of letters tothe Company in which he expressed (1) a continuing interest in obtainingemployment with the Company; (2) his opposition to rotary hiring of radioofficers; and (3) his preference for hiring based upon seniority with the Com-pany which, in his judgment, would have afforded him a better opportunity forobtaining employment with it. So far as the record discloses, the Company hasnever made it a practice to employ radio officers under the system advocated byUnderwood. SeePacific American Shipoumers Association,80 NLRB 622.On March 20, Underwood filed an amended charge in Case No. 19-CA-277,copy of which was served upon the Company on March 21. On March 29, theCompany wrote to the Union and to Underwood, enclosing to each a copy ofits letter to the other. In the letter to the Union, the Company said that Under-wood had made application for employment on December 29, 1949, and thatanother radio officer, Dallas Hughes, had made application on December 12.Theletter contains the following paragraph :We request that when radio officers are ordered [by the Company] fromyour office that these applicants, upon registering with you, be dispatchedwithout discrimination as to union or non-union affiliation or other dis-crimination whatsoever, anything in our collective bargaining agreement tothe contrary notwithstanding. It is also requested that their registrationwith you be deemed effective from the date of the application filed with us.We, of course, reserve the right to reject for sufficient cause any persondispatched to us.The letter to Underwood was as follows :... We are unable to give consideration to applicants for employmentmade to us by mail.We make use of the employment facilities of the officemaintained by the American Radio Association .. .You are requested to'register with that office and we have requested thatyou be dispatched to us without discrimination. . . . If after so registeringyou consider that any discrimination has been practiced against you, kindlyadvise us in writing.On April 3, 1950, following the Company's suggestion, Underwood called atthe Union's office.He testified that he registered for employment, but the cir-cumstances are not clear.He did not fill out an assignment slip, which is thenormal and customary manner in which a radio officer seeking employmentobtains a place on the national assignment lists. I believe, however, that it isduring the period of a week. Underwood appears not to have been named on anynationallist thereafter.14The Union contends that Underwood's name was removed from the lists,because it wasunderstood that he so desired, preferring to seek employment through other channels.This contention is unpersuasive.At that time, before the opening of hostilities in Korea,the number of radio officers seeking employment through the Union far surpassed thenumber of job openings on any given date. The 1948 agreement then in effect providedthat preference in employment be given to members of the Union, and the applicableshipping rules provided that the assignment lists should be restricted to members andwere designed to give them preference in employment.Moreover, the failure of theUnion to reinstate Underwood's name to the assignment lists during the early months of1950, when he was seeking employment with the Company and when the Company requestedof the Union that he not be discriminated against, as described below,is indicative thathis name was removed,and remained removed,from the assignment lists during thosemonths because he had resigned from the Union. ALASKA STEAMSHIP COMPANY39`immaterial that he did not do so.His name had been discriminatorily strickenfrom the assignment lists of December 31, 1949, and January 7, 1950.Hadit not been stricken therefrom, it would have continued to rise toward the topof later lists, in accord with the principles of rotary hiring as persons ahead ofhim obtained employment, until he, was offered employment which he wouldhave accepted aboard theAlaskaon May 5, 1950, as described below.Also on April 3, Underwood wrote to the Company again. On April 12, theCompany wrote to the Union, enclosing Underwood's letter and saying thatUnderwood had expressed the opinion that the Union would discriminate againsthim.The Company voiced the hope that the Union would not do so. On April16, according to the undenied testimony of Underwood, which I credit, he chancedto meet Ralph Miller, then port agent of the Union in Seattle, and Miller offeredhim an assignment to another of the Company's vessels, theFlemish Knot,ifliewould withdraw the charge against the Union.Miller said also, as Under-wood testified, that he would hold a union meeting to determine whether themembership would reinstate Underwood.The assignment on theFlemish Knotwas declined by Underwood because he believed that it might be of short duration,and he asked Miller for a guarantee of 6 months' work as a condition for with-drawing the charge.15Miller replied that he would take up the matter withthe membership, and Underwood heard no more about it.On April 19 Miller responded to the Company's letter, saying that Underwoodand Hughes had been listed for employment and that there would be no dis-crimination against them.Underwood's name does not appear to have beenrestored to a national assignment list, however.On April 28 the Board issued its decision in thePacific Maritimecase.On May 3, 1950, the Company's vessel,Alaska,which had been laid up sinceOctober 1, 1949, returned to service.Albert Dittberner and George D. Johnston,chief radio operator and first assistant, respectively, had retained their perma-nent positions on the vessel by remaining in standby.The second assistantradio operator during late 1949 had been Jesse D. Sneff, who apparently hadnot chosen to stand by the vessel.On May 5, Lewis A. Deyo was dispatched bythe Union to fill Sneff's former position.For reasons detailed below, I find thatthe failure to offer this assignment to Underwood was discriminatory withinthe meaning of the Act. On May 7, 1950, Underwood wrote to the Companythat it could "plainly see" that he would "get nothing but discrimination from"the Union, and he asked for employment in return for which he would withdrawthe charges against the Company. The record does not disclose whether Under-wood had knowledge of or reference to the assignment of Deyo, nor does itappear that the Company responded to Underwood's letter.During ;June 1950 the membership of the Union at its various port officesadopted the new shipping rules.On July 14 the Union and PMA executedthe 1950 agreement.Because of the allegations of the complaint that Under-wood was unlawfully discriminated against in the administration of that agree-ment, it is necessary to continue the factual recital concerning Underwood'srelationswith the Respondents, although unlawful discrimination againstUnderwood was practiced on May 5 in the failure to, offer him the assignmentaboard theAlaska.15The position on theFlemish Knotwas filled by the assignment on April 21 of Gena C.Hallett, a radio officer who had a higher position than Underwood on the national assign-ment lists from which Underwood's name was stricken.The position on theFlemish Knotappears to have been a permanent and relatively long one, contrary to Underwood's expec-tations.With the exception of two periods of idleness, totaling about 2 weeks, the vesselwas in continuous service from April 19', 1950,to at least late February 1951,when thehearing began. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 23, 1950, Underwood, havingbeen unableto secure employment withithe Company, went to Kake, Alaska, for employmentas a radiooperator in acannery.On September 11, while,there, his counsel filed in his behalf chargesin Cases Nos. 19-CB-135 and 19-CA-358On October 9, 1950, having returned from Kake, Underwood telephoned Lund-quist, who had succeeded Miller as port agent.Underwood said that he wasavailable for employment within the following limitations : By the Companyonly, in a permanent capacity, aboard a vessel sailing in the Alaska trade, thevoyages of which were to be of short duration. Lundquist had establisheda practice of preparing port assignment lists based upon the names of radioofficers on the national lists who desired to work out of Seattle, and he notedon the port list in use that week that Underwood had made known his avail-ability for employment within limits.On October 13, Underwood declinedreferral by the Union to a position on a vessel in the Military Sea TransportService because he preferred employment with the Company.On December 5, Underwood again telephoned Lundquist, saying that hewould accept a temporary or permanent position on vessels of the Companyin the Alaska trade leUnderwood also said that he had been registered foremployment since December 1, 1949, the date of registration following hisemployment aboard thePalisana,and he asserted that his name therefore shouldbe at the top of the current nationalassignmentlist.The basis of Underwood'scontention seems to have been that his name should have continued to moveupward on the lists each week after that (late, including the period of hisemployment in KakeLundquist said to Underwood, erroneously, that Under-wood's name was at the bottom of the national assignment list, "where itbelonged."He also said, correctly, that Underwood's name was"not at thebottom" of another list, presumably the port assignment lists upon which Lund-quist had placed Underwood's name.Lundquist said further that he couldnot discriminate against Underwood, nor could he discriminate against membersof the Union 17Between October 9 and December 5, the dates of the two telephone conversa-tions,Underwood did not visit the Union's hiringball.In that period, therewere only two vacancies within the limitations imposed by him, one of whichaboard theVictoria,was filled in a "pierhead jump," an emergency situationcaused by the failure of the operator regularly assigned to the vessel to appearfor the voyage and the assignment of an unemployed operator regardless ofhis place on the nationalassignmentlist.18There was inadequate time in whichto reach Underwood,, whose residence is on Vashon Island, between Seattle andTacoma. The second vacancy, on theDenal,,was filled by an operator who washigher than Underwood on the national assignment list of January 7, the lastlist upon which Underwood's name appeared.On December 13, Underwood, accompanied by Hughes, called at the Union'shiring halland talked with Lundquist.There wassome discussion about dis-16Lundquist testified that this telephone conversation occurred on December 5, whileUnderwood fixed the date as December 12. The Seattle port assignment list indicates thatthe conversation took place during the week of December 4, rather than the followingweek,and I find that the correct date was December 5, as testified by Lundquist17The finding that Lundquist said that Underwood's name was at the bottom of thenational assignment list "where it belonged"isbased upon Underwood's testimony.Lundquist testified that he could not recall what lie had said in the telephone conversa-tion,but that later he realized that lie may have used"poor language"which could havecaused Underwood to obtain a"misconception,"and that he.Lundquist, sought to correctany misconception when they met on December 13, as described below.18Rule 20(2) of the Union's, shipping rules envisions assignments out of rotation insituations of this nature. ALASKA STEAMSHIP COMPANY41patching radio officers to employment, and Underwood spoke of his inability toretain thepermanentposition aboard theCoastalRamblesduring 1949 becauseCommission,which hecharacterized as discrimination against him.Underwood reiterated his state-ment of December 5 that lie would accept temporary employmenton vesselsof the Company in the Alaska trade,-and again insisted that his name shouldappear at the top of the current national assignment list because he had notreceived referral to employment since December 1, 1949, about a year earlier.Lundquist said that Underwood's name wasbeing carried on the portassignmentlists, as it had been since Underwood's telephone call to Lundquist on October 9.Lundquist also said that Underwood's name did not appear on the nationalassignmentlists because he was not a union member 1BOn (December 19, by telegram, Lundquist advised Underwood of a positionaboard a vessel of the United States Governmentsailing inAlaskanwaters.Underwood declined it because the voyage was scheduled for 4 months, too long aperiod to suit his wishes, and also because he preferred to await employmentwith the Company. Between that date and February 6, 1951, shortly beforethe hearing herein, six vacancies occurred aboard vessels of the Company withinUnderwood's limitations.The Union did not utilize telephone or telegraphservice in an effort to inform Underwood of any of the vacancies, nor does itappear that he visited the Union's hiring hall to seekan assignment.There isuncontradicted testimony by Lundquist, however, thatin one instance thetacancy was filled by a radio officer who was entitled to the assignment in pref-erence to Underwood under a nondiscriminatory application of the shippingrules,while in the remaining, five instances the positions had to be filled quicklyand there was too little time in which to attempt to contact Underwood onVashon Island and have him arrive at any of the vesselsbefore sailing time.On February 27, during the course of the hearing, the Union offered to referUnder-vv ood to a permanent position aboard a vessel sailing in the Alaska trade.thePacifirls,operated by Coastwise Line, a member company of PMAUnder-wood accepted, and he was employed in that position when the hearing closedabout a month later2Conclusions concerningUnderwoodThe amended complaint alleges that the Union, by utilizing discriminatoryshipping rules and assignment lists, refused to, dispatch Underwood for employ-ment-with the Company, thereby causing the Company to discriminate against,Underwood in violation of Section 8 (a) (3) of the Act, and thereby itself violat-ing Section 8 (b) (2).20The allegations that the Company discriminated againstUnd-er''ood are in substance two•old : (1)- By obtaining, all of its radio officers19 This finding is based upon the testimony of Underwood and Hughes, which is flatly,contradicted by LundquistWhile I am mindful that Hughes' testimony on the pointwas obtained only after a leading question, and that the testimony of Underwood andLundquist must be scrutinized because of their interests, I think that the testimony ofUnderwood and Hughes is to he acceptedClearly, as already found. Underwood's namedid not appear on national assignment lists after January 7, 1950, and at least until thenew shippingruleswere adopted, because he was not a member of the Union. Thisfinding. however, does not resolve the question whether the Union would have refused-Underwood a place on the national assignment lists tinder its existing shipping rules hadUnderwood sought to register thereforThe issue is discussed below.2DThe complaint also alleges that the Union refused to dispatch Underwood to positionswith employers other than the Company. Since Underwood was not an applicant forother employment until lie accepted the position aboard the Paciftcns,having previouslyrejected assignments with other employers and having testified that he would acceptsuch assignments only "tinder duress," this allegation has no merit 42DECISIONS OF NATIONAL-LABOR RELATIONS BOARDthrough the Union and by acceptingand assentingto assignmentlistsfrom whichthe Union unlawfully excluded Underwood;and (2)by refusing to employUnderwood after he made application directly to the Companyduring December-1949.First to be considered are theallegationsagainst the Union and the initial:allegation against the Company during the period following Underwood's resig-nation from the Union and before execution of the 1950 agreement. It will be-recalled that Underwood, while a member of the Union, had a "permanent" posi-tion aboard theCoastal Ramblerand that in order to draw unemployment com-pensation he chose not to remain in standby status when the vessel was tempo-rarily removed from service.Underwood regarded the situation as one of dis-crimination against him, but it is clear that there was no discrimination ascontemplated by the Act.As a consequence of employment aboard theCoastalRambler,and later employment aboard thePalisana,Underwood dropped so far-down the assignmentliststhat he believed there was no prospect for employmentwith the Company in a position to his liking until 1951. In this respect Under-wood was mistaken, but he felt prejudiced by the Union's shipping rules, uni-formly applied to him and other members.Accordingly, he resigned his member-ship and sought to achieve directly from the Company the employment which he-desired.As mentioned above, on May 5, 1950, Underwood was unlawfully denied em-ployment.The circumstances will be related.Underwood's name had beenremoved from the national assignment lists because of his resignation from the-Union.His name last appeared on the list of January 7, 1950, with the number796.From the time of his resignation until May, 5, there were six vacancies-on vessels of the Company suitable to his preferences.21All these vacancies were-filled by referral of radio officers with lower numbers than Underwood (higher-numbers in the order of shipping seniority) on the list of January 7, which isconsistent with Underwood's own analysis of his poor prospects for employmentwith the Company at the time of his resignation.On May 5, which was subse-quent to the Company's written request of the Union that Underwood be referredfor employment without discrimination, a vacancy in a permanent position aboardtheAlaskawas filled by the Union's referral of Lewis A. Deyo, and at this point,had Underwood's name not been stricken from theassignmentlists, he wouldhave been entitled to referral to the position ahead of Deyo under the principles-of rotaryhiring.was entitledto the assignment,even assumingthat Underwood's name had re-mained onthe assignment lists R2Documentary evidence was offered by the Unionto establish this contention, but when it is examined in the light of the entire21February 23 on the SquareSinnet,February 24 on theDenali,March 14 on theNadine,April 5 on theCoastal Ramblerfor its initial voyage in 1950, April 8 on theLucidor,andApril 21 on theFlemishKnota In itsbrief, the Company argues that "This exchange of correspondence [with the-Union] clearly establishesan agreementbetween the union and the company as to Mr.Underwoodwhich removed any alleged application of the illegal portion of the hiring-provisions of the December 3, 1948, agreement to Underwood. The fact that Underwood's;registration was accepted on April 3 [when Underwood visited the Union's offices]and pre-sumably madeeffective . . . on December 29, 1949 [prior to the effective date of Under-wood's resignation from the Union]. In accordance with the Company's request . . .also,pointedly demonstrates thatthe normalchannels of employment were at all times open'to Underwood irrespectiveof his unionstatus . . . [At] all times subsequent to April 3,1950, Mr. Underwood receivedequaltreatment in the normal channel of employment." Thefact thatthe Uniondid not restore Underwood's name tothe national assignmentlists, plus-the factssurroundingthe referral of Deyo,, rather than Underwood, to the position aboard1the-Alaska,disprove the Company's contention. ALASKA STEAMSHIP COMPANY43record a fallacy is apparent.As contrasted with Underwood's place on theJanuary 7 list, number 796, the Union incorrectly asserts that Deyo's numberwas 793, from which point he had advanced to number 544 at the time he wasoffered referral to theAlaska.The fact, however, is that Deyo's number on theJanuary 7 list was 815 or thereabouts, as set out in the footnote."Under thefacts herein, the preference in employment to members of the Union resulted inan unlawful denial of employment to Underwood."' The record leaves no doubtthat Underwood would have accepted the position aboard theAlaska.I find thatthe Company discriminated against Underwood in violation of Section 8 (a) (3)and (1) of the Act, and that the Union, by causing the Company to do so, violatedSection 8 (b) (2) and (1) (A) thereof.`Turning to the Company's refusal to hire Underwood after his application foremployment during December 1949, the General Counsel contends that therewas a continuing duty upon the Company, beginning with the first vacancy aboard23The assignment list for January 7 was not offered in evidence. The list of radio officersdispatched by the Union to positions with the Company shows Deyo's referral to theAlaska,and after Deyo's name there is the number 793 to signify his place on the January 7 list.That number had been marked through under circumstances which were not detailed, andthe number 815 substitutedThe Union's testimony concerning Deyo's referral assumedthat number 793 was correct, thus giving Deyo preference over Underwood for the referral.The number 815, or a number thereabouts, is correct, however. This is so because on theassignment list dated December 31, 1949, only a week earlier, which was received inevidence, Underwood was number 828 and Deyo was number 845. Since Underwood wasunemployed, Deyo could not have advanced over and beyond Underwood on the list ofJanuary 7.The conclusion that Deyo's number on the latter list was 815 or thereaboutsis further supported by the fact that the number for Harry 0 Buer thereon is 812, andonly a few places separated these two individuals on the list dated December 31, Buerhaving been number 843, thereonu In its brief, the Company asserts that the record is barren of evidence that Underwoodinformed it that he had resigned from the Union, that it knew of the resignation at timesmaterial, and that Underwood advised it that union affiliation or nonaffiliation played anypart in his opposition to rotary hiring. Instead, says the Company, its information wasthat Underwood opposed rotary hiring on an industry-wide basis, as described herein,and "that he believed that the company should establish a system based upon senioritywith the companywhich would afford him a better chance of securing employment""with the Company. In fact, however, the amended charge in Case No 19-CA-277, servedupon the Company on March 21, 1950, alleges that the Company refused to employ Under-wood "to encourage membership in" the Union in violation of Section 8 (a) (3), and theCompany's letter to the Union about a week later asked that the Union dispatch Underwoodfor employment "without discrimination as to union or nonunion affiliation or otherdiscrimination whatsoever, anything in our collective bargaining agreement to the contrarynotwithstanding."zaA finding that the Company, by thus discriminating against Underwood, also violatedSection 8 (a) (2) would be in accord with the authorities. Cf.United Hoisting Co, Inc,92 NLRB 1642. I believe, however, that the finding should not be madeThere are two,reasons*First,the allegation of the complaint, as amended, that Section 8 (a) (2) wasviolated by discrimination against Underwood is included within a series of allegations deal-ing with the 1948 and 1950 agreements and alleged practices of the Respondents thereunder.That an 8 (a) (2) violation was in issue arising specifically out of the treatment accordedUnderwood before execution of the 1950 agreement appears to have been lost sight of by-counsel and the Examiner in discussions interpreting the amended complaint and motionsdirected thereto, and counsel may have concluded, as did the Examiner, that such a 'viola-tionwas not in issue.The point was not briefedSecond,even if such a finding-were to be made, it would not lead me to alter the remedy set out below. This is so becauseno violation of Section 8 (a) (2) having been alleged in thePacificMaritimecase, theparties thereto were left free to negotiate anew. Specifically, PMA was not directed to,withdraw and withhold recognition from the Union.For nearly 1 year, PMA and the.Union have had a lawful contractual arrangement, the 1950 agreement, and I do not believethat at this date it would effectuate the policies of the Act to require that the Companywithdraw and withhold recognition because of the discrimination against Underwood prior-to execution of that agreement.- 44DECISIONSOF NATIONALLABOR RELATIONS BOARDone of its vessels, to fill a vacancy by employing Underwood.26 The theory appearsto be that the 1948 agreement having contained an unlawful preference clause,there was an absolute duty upon the Company to disregard the principles ofrotary hiring and to employ a radio officer who made direct application to itin preference to a radio officer referred by the Union.On the other hand, theCompany asserts that it maintains no facilities for directly hiring radio officers,that since 1935 it has utilized the services of the Union and predecessor unionsin order to employ such officers, as have other employers in the industry-wideunit, and that the provisions of the 1948 agreement embodying rotary hiringwere lawful except insofar as preference in employment was given to membersof the Union.I do not believe that the mere existence of the unlawful preference provisionof the 1948 agreement obligated the Company to employ Underwood in the firstvacancy arising after his application.The preference provision (lid not resultin discrimination against Underwood until the employment of Deyo on May 5,15)50It was under normal principles of rotary hiring, long an integral part ofthe Company's hiring practices, that he was denied employment with the Com-pany until that date, and indeed it was precisely those principles to which heobjected, and which furnished the basis for his resignation from the Union whenhe foresaw them as probably precluding such employment because many otherradio officers possessed greater shipping seniority.No authority has been citedto support the apparent contention, and I do not perceive, that by resigningfrom the Union Underwood achieved a preferred status over all others, therebyovercoming his lack of shipping seniority and obligating the Company to hire him.We turn next to the alleged discrimination against Underwood under the 1950agreement and applicable shipping rules.As found above, that agreement is notper seunlawful, nor are those shipping rulesper sediscriminatory as to non-members. Indeed, the complaint does not allege that those rules are discrimina-tory, the allegation being erroneous that the earlier rules had been continued ineffect.The General Counsel does not contend that after the adoption of thoserules and the execution of the 1950 agreement, Underwood sought a place on anational assignment list by the prescribed practice of executing an assignmentformIndeed, it was Underwood's contention that he was bntitled to a placeat the top of those lists in late 1950 because of his registration on December 1,1949, after his employment aboard thePadisan aterminated.While it is truethat Underwood's name had been removed from the lists with the object andresult of discriminating against him unlawfully, I do not believe that I canjustifiably conclude that there has been an unlawful administration of the 1950agreement or a misapplication of the existing shipping rules. The most that canbe said for the General Counsel's contention is that doubt exists that the Unionwill abide by those rules where Underwood is concerned.This doubt arisesfroin'Lundquist's.remarkrto Underwood that?the,latter's name dill.not aipear ona national assignment list because he was not a member, and the failure of theUnion voluntarily to restore his name to the lists after adoption of the new rulesOn the other hand, upon Underwood's return to Seattle from employment in hake,Alaska, he had his initial communication with the Union after those rules becameeffective-a telephone conversation with Lundquist in which he said that lie26 In additionto thevacancies described in footnote21. there wasthe position aboardthePahsanawhich Cndeiwoodsought to achieve permanently for himself by his applica-tion to the Company, but which wasassignedto anotherradio officer higher on the assign-ment list beforeUnderwoodresigned fromthe Union.In addition,there were a numberof positions aboard other vessels ofthe Companywhich were held permanently by menin standbystatus,who returned to their respectivepositions when the vessels resumedoperationThose positions. in myjudgment,were not vacant positions denied toUnderwood. ALASKA,STEAMSHIPCOMPANY45-was available for employment within certain limitations.Thereafter, Lundquistplaced Underwood's name on the port assignment lists and offered to refer himto employment, although he had not registered therefor under the provisions ofthe rules."The Union asserts that, had he registered,- and -had he thereafterrejected employment opportunities before compilation of the next national assign-ment list, he would have been entitled to, and would have received, a placethereon.Underwood chose, however, to rely upon a registration antedatingthe new rules by about 7 months. Under the circumstances, where it appearsthat other nonmembers who registered for employment were not treated differ-ently than members, I do not believe that the Union has been put to the test ofwhether it will treat Underwood differently than a member of the application ofthe existing shipping rules, and I find that the 1950 agreement has not been admin-istered so as to result in unlawful discrimination against himIV. TiIEEFFECTOF THE UNIAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondents set forth in Section III, C,above, occurringin connection with the operations of the Company described in Section I, above,have a close.-intimate, and substantial relation totrade,traffic, and commerceamong the several Statesand tend tolead to labor disputes burdening and oh-structingcommerce and thefree flow of commerce.1'.THE REMEDYHaving found that the Respondentshave engagedin unfair labor practices,1 shall recommendthat theycease and desist therefrom and that they takecertain affirmative action designed to effectuate the policies of the Act. I havefound that on May 5, 1950,in filling a vacancy aboard theAlaska,the Companydiscriminated against Underwood in violation of Section 8 (a) - (1) and (3)of the Act,and that the Union caused the Company to, discriminate againstUnderwood,thereby violating Section 8 (b) (2) and(1) (A). The positionaboard theAlaskaas second assistant radio officer was a "permanent" one,and the vessel was in service for the period of May 3 to October 14,1950.Onthe latter(late, theAlaskawas removed from service and its crew was paidoff.I shall recommend that the Company and the Union,jointly and severally,make whole Underwood for any loss of pay he may have suffered by reasonof the discrimination against him by payment to him of a sum of money equalto the amount which he normally would have earned as wages from May 3 toOctober 14, 1950; inclusive,less'his net earnings"(Crossett-CamberCownpawll—-,8 NLRB 440, 497-8) during said period, the payment to be computed upon aquarterly basis in the manner established by the Board in F.W WoolworthCompany,90 NLRB 289. I shall also recommend,in accordance with theWoolworthdecision,that the Company,upon request, make available to theBoard and its agents all pertinent records.The Company's argument in itsbrief that Underwood should not be awarded back pay because his unwillingnessto accept employment opportunities with other employers amounted to "a will-ful incurrence of wage loss"is not persuasive.Within approximately 2 monthsZTA new registration is required after each period of employment in a position requiringuse of the radio operator's license, and under the rules it is immaterial whether theemployment (1) was achieved through the Union's facilities or by the radio officer's per-sonal efforts (2) was ashore or afloat, and (3) was with an employer under contract.with the UnionThis rule was carried over from the earlier rules when only membersof the- Unipn }'era entitled to he placed on, assignment lists, and appears to have, had its"basis in an effort to prevent'-f'member'sraobtaining employment -without notice to theUnion and having his name mount on assignment lists as "Active" or "Inactive" when inreality "Employed " -46DECISIONS - OF NATIONAL LABOR RELATIONS BOARDafter the Respondents' discrimination against Underwood, he accepted employ-ment in Kake, Alaska, which continued for about the period that theAlaskawasin serviceduring 1950.The next question is whether the Company shall be required to offer Under-wood employment aboard theAlaska,or a substantially equivalentposition.As related,theAlaskawas removedfrom service on October 15, 1950.As ofFebruary 20, 1951, the vessel had not been returned to service.While the recordisnot specific on the point, it appears that theAlaskawaslaid up for thewinter, rather than permanently removed from service.28Under such circum-stances, Underwood would have enjoyed the right to stand by the vessel duringthe period it was laid up, therebyretaininghis position30It is perhaps ques-tionable that Underwood would have chosen to stand by 30Whatever doubtthere may be should not be resolved in favor of theRespondents,however, be--cause their discrimination against Underwood gave rise to the doubt. I be-lieve, therefore, that the Company should be required to offer Underwoodimmediateemployment in the position of chief radio operator aboard theAlaska,to which position he would have advanced under the Union's shippingrules,"or to a substantially equivalent position,$2 without prejudice to hisseniority or other rights and privileges. I shall recommend accordingly. Ishall also recommend that the Union and the Company, in the manner aboveprovided, make Underwood whole for any additional loss of pay he may havesuffered byreason ofthe discrimination against him by payment to him ofa sum ofmoney equal to that which he normally would haveearned as wagesfrom the date theAlaskawas returned to service after October 15, 1950, to the28The Company's practice is to withdraw certain vessels from service at the end ofits busy season each year.TheAlaskaisa passenger vessel which is not operated theyear around. It was laid up from October 1, 1949, to May 2, 1950, when it returned toservice for the period ending May 14, 1950.29While the Union for some time has had a rule limiting standbys, under certain cir-cumstances, to maximum periods of 90 days, the rule is not enforced in the Seattle areain instances of vessels which are operated only in the spring and summer seasons. Seethe next footnoteCounsel for the Union indicated by his questions of a witness thatthe reason lies partly in the seasonal nature of the Company's business.80During the period of October 1, 1949, to May 2, 1950, when theAlaskawas laid up,two of its radio officers, Dittberner and Johnston, chose to stand by.The third radio officer,Jesse D. Sneff, did not stand by for the entire period, and was succeeded on May 3, 1950,by Deyo.This period was one of slack employment for radio officers, and the recordshows that those who held permanent positions aboard desirable vessels made it a practiceto stand by when the vessels were laid up in order not to lose the positions.After theAlaska waslaid up on October 15, 1950, when employment opportunities had greatlyincreased following the beginning of hostilities in Korea, Dittberner, Johnston, and Deyogave up their rights to stand by the vessel, as is shown by certain port assignment lists.8iShipping Rule 13, entitled"PROMOTIONS ABOARD SHIP"Is as follows :When a vacancy occurs on a ship upon which more than one Radio Officer is employed,such vacancy shall he filled by promoting the remaining Radio Officer or Radio' Officersprovided that such Radio Officer is competent and qualified in the judgment [of the]Branch Hiring Hall and has faithfully complied with Hiring Hall rules and policiesduring the term of his employment on such job. For the purposes of this section,competence shall be deemed to be satisfactory if no provable complaint of unsatisfac-tory performance of work has been filed with the Union Hiring Halls. Qualificationshall he deemed to be satisfactory if the Radio Officer shall possess a requisite gradeof Radio Operator license forthe job.Thereshall be no special qualifications insti-tuted by any Branch Hiring Hall which shall conflict in any manner with the termsof this section.Underwood testified without contradiction,and I find, that he possesses the requisitegrade of radio operator's license for the position of chief radio officer on vessels of theCompany.82 SeeThe Chase National Bank ofthe City of New York,SanJuan, Puerto Rico Branch,,65NLRB 827.1 ALASKA STEAMSHIP COMPANY47,date of the Company's offer of employment," provided,ho" ever,that the Unionmay terminate its liability for further accrual of back pay to Underwood bynotifying the Company,inwriting,with a copyof such notification to Under-wood, that the Union has no objection to his employment as recommended,herein.The Union shall not be liable for back pay accruing after 5 days fromthe giving of such notice.Absent such notice, the Union shall remain jointlyand severally liable with the Company for all back pay that may accrue toUnderwooduntil the Company offers him employment as recommended.Oeom neW. Reed,94NLRB 698.As found above, the 1950 agreement and applicable shipping rules are lawfuland nondiscriminatory as to nonmembers of the Union.Their continuedobservance by the Respondents as to all radio officers, including Underwood,-would not be unlawful.Accordingly,nothing herein is intended to exemptUnderwood from the requirements of lawful shipping rules and collectivelabor agreements at the conclusion of such employment as shall be offered tohim by the Company as above providedIn accordance with the Board's practice in factual situations of the naturepresented herein, broad cease-and-desist orders will not be recommended.CarlyleRubber Co.,Inc,92 NLRB 385Upon the basis of the above findings of fact and upon the entire record inthe case,imake thefollowing:CONCLUSIONS OF LAW1.The Union is :i labor organization within the meaning of Section 2 (5)of the Act2By discriminating in regard to the hire and tenure of employment ofHorace W. Underwood, thereby encouraging ineinbership in a labor organiza-tion, the Company has engaged in and is engaging in unfair labor practices'within the meaning of Section 8 (a) (3) of the Act.3By interfering with, restraining, and coercing its employees in the exercise,of the rights guaranteed in Section 7 of the Act, the Company has engagedinand is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.By causing the Company to discriminate against Underwood in violation,ofSection 8 (a) (3) of the Act, the Union has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (b) (2)-of the Act..5.By restraining and coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act, the Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7. In all respects other than the discrimination against Underwood, theRespondents have not engaged in the unfair labor practices alleged in ' the com-plaint as amended.[Recommendations omitted from publication in this volnme.199 Since Underwood was employed aboard thePactficasbefore theAlaskacommencedoperations in 1951, there can be no question of willful'loss of earnings for' this, period.ThePacificu8is not operated by the Company,but by Coastwise Line, a member companyof 'PMA. In its brief,the Company contends that it should not be required 'to` employUnderwood because he has obtained substantially equivalent employment.I believe, how-ever,that the policies of the Act will best be effectuated by the recommendation of Under-wood's employment,regardless of whether Underwood has obtained equivalent,employmentelsewhereAtlantic Company,79 NLRB 820. Moreover,the record does not disclosesufficient facts about the position aboard thePacificusto determinewhetherit is,equi'valentto that of chief radio operator aboard the Alaska 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TOALL EMPLOYEESPursuant to,the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that.WE WILL NOT encourage membership in AMERICAN RADIO ASSOCIATION, CIO,or in any other labor organization of our employees, by refusing to employany qualified person or by discriminating in any manner in regard to thetenure of employment or any term or condition of employment of our em-ployees, except to the extent authorized hy,Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities.WE WILL offer to Horace W. Underwood immediate employment aschief radio operator aboard theAlaska,or in a substantially equivalentposition, with all the rights of seniority and other privileges that would haveaccrued to him from the date of our unlawful discrimination against him,and we will make him whole for any loss of pay suffered as a result of thediscrimination.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named union or any other labor organization,except to the extent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership or nonmembership in any labor organization.ALASKA STEAMSHIP COMPANY,EmployerDated ------ -----------------------By -------------------------------(Reliresentative)(Title)This noticemust remainposted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.Appendix BNOTICETo ALL MEMBERS OF AMERICAN RADIO ASSOCIATION, CIO, To Ai.r. OTHER RADIOOFFICERS UTILIZING THE EMPLOYMENT FACILITIES OF THIS UNION, AND 7O ALLEMPLOYEES OF ALASKA STEAMSHIP COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause ALASKA STEAMSHIP COMPANY, its officers, agents, SUC-cessors, or assigns, to refuse to employ any qualified person or to discriminatein any manner in regard to the tenure of employment or,any term or condi-tion of employment of its employees foi failure to bdlong,to-AMERICAN-.RADIOASSOCIATION, CIO, except as authorized by Section 8 (a) (3) of the Act. JOSTEN ENGRAVING COMPANY49WE WILL NOT in any like or related manner restrain or coerce employees ofALASKA STEAMSHIP COMPANY, its successors or assigns, in the exerciseof their rights to engage in, or to refrain from engaging in, any or all of theconcerted activities guaranteed in Section 7 of the Act.WE WILL make whole Horace W. Underwood for any loss of pay sufferedas a result of our unlawful discrimination against him.AMERICAN RADIO ASSOCIATION, CIO,Labor Organization.Dated--------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.JOSTEN ENGRAVING COMPANY,D/B/AAMERICAN YEARBOOK COMPANYandAMALGAMATEDLITHOGRAPHERSOFAMERICA, LOCAL UNIONNo.10(CIO),PETITIONER.CaseNo. 18-I?C-1075.February 11,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Erwin A. Peterson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenor, International Jewelry Work-ersUnion, Local No. 17, AFL,. are labor organizations claiming torepresent certain employees of the Employer.3.The Employer and the Intervenor assert that their current 1950contract constitutes a bar to this proceeding.The Petitioner contendsthat the contract is not a bar, on the grounds: (a) That it does notcover the employees herein sought; and (b) thatit contains an illegalunion-security clause.Applicability of the Contract to American Yearbook EmployeesPetitioner seeks to represent a group of lithograph employees whowork in the American Yearbook division of the Employer.' ThePetitioner contends that the current contract does not cover anyemployees in this division, because the name of this division is notIThe American Yearbook division or American Yearbook Company, a new project of theJosten Engraving Company. was established in the spring of 1950, some 6 months prior tothe current contract, executed in August 1950.This division is engaged in the production,of high school and college yearbooks, and it draws upon the same market for the sale ofitsproducts as its parent company, the Josten Manufacturing Company, which manu-factureshigh school.and college jewelry.98 NLRB No. R.